DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 12, 14-18 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi 2018/0375975.
Regarding claim 1, Kikuchi discloses a display device (Fig 1a) comprising: a display panel (11) comprising a first surface where images are displayed (top surface of 11), and a second surface opposite to the first surface (bottom surface of 11), the display panel being folded with a curvature (Fig 3a); and a sliding member (15b) disposed on the second surface of the display panel (Fig 3b) and configured to slide a part of the display panel so that the curvature of the display panel is changed (see Figs 3a, 3b). 
Regarding claim 2, Kikuchi discloses the display device of claim 1, wherein the display panel is folded so that the first surface is not exposed to an outside of the display device (as depicted Fig 3a), and wherein the sliding member is configured to move the part of the display panel so that a part of the first surface of the display panel is exposed to the outside of the display device when the display panel is folded (as depicted Fig 3b). 
Regarding claim 3, Kikuchi discloses the display device of claim 2, wherein the display device is folded around at least one rotation axis (M3 or M4), and wherein the sliding member is slidable in a radial direction of the at least one rotation axis (see Figs 3a, 3b). 
Regarding claim 8, Kikuchi discloses the display device of claim 1, further comprising: a plate member (15a) disposed on the second surface of the display panel (Fig 3a), and wherein one side of the plate member is rotatably connected to the sliding member (Fig 3c). 
Regarding claim 9, Kikuchi discloses the display device of claim 8, wherein the plate member rotates in a thickness direction of the display panel so that the curvature of the display panel changes when the sliding member slides (Figs 2a, 3a). 
Regarding claim 12, Kikuchi discloses the display device of claim 8, further comprising: a guide groove (Hy) extended obliquely to a direction in which the sliding member is moved and configured to guide rotation of the plate member (Fig 3c). 
Regarding claim 14, Kikuchi discloses the display device of claim 1, further comprising: a support member (15c) disposed on the second surface of the display panel to be spaced apart from the sliding member and facing the sliding member when the display panel is folded (Fig 3a). 
Regarding claim 15, Kikuchi discloses the display device of claim 14, wherein the display panel comprises an unattached region that overlaps with the support member in a thickness direction but is not attached to the support member (near middle area where 15b locates). 
Regarding claim 16, Kikuchi discloses the display device of claim 15, wherein the unattached region is in close contact with the support member when the display panel is folded (Fig 3a). 
Regarding claim 17, Kikuchi discloses the display device of claim 15, wherein the unattached region is spaced apart from the support member and is bent so that the curvature of the display panel decreases when the sliding member moves (see Figs 3b, 3c).  
Regarding claim 18, Kikuchi discloses the display device of claim 17, further comprising: a hinge member (Hx) disposed on the second surface of the display panel (Fig 3b), wherein the sliding member is slidable so that a distance between the sliding member and the hinge member is changeable (Figs 3b, 3c). 
Regarding claim 21, Kikuchi discloses a display device (Fig 1a) comprising: a display panel (11) comprising a first surface where images are displayed (top surface of 11), and a second surface opposite to the first surface (bottom surface of 11), wherein the display device is configured to transit between a first state in which the display panel is flatly unfolded (as depicted Fig 1a), a second state in which the display device is folded so that the first surface of the display panel is not exposed to an outside of the display device (as depicted Fig 3a), and a third state in which a part of the display panel slides relative to another part thereof from the second state so that only a part of the first surface of the display panel is exposed to the outside of the display device (as depicted Fig 3b), and wherein the display panel has a first curvature in the second state and a second curvature smaller than the first curvature in the third state (Fig 3c).
Regarding claim 22, Kikuchi discloses the display device of claim 21, further comprising: a sliding member (15b) disposed on the second surface of the display panel (Fig 3b) and configured to slide the part of the display panel so that a curvature of the display panel changes when the display device is folded (Figs 3a, 3b).
Regarding claim 23, Kikuchi discloses the display device of claim 22, further comprising: a support member (15c) disposed on the second surface of the display panel to be spaced apart from the sliding member and facing the sliding member when the display panel is folded (Fig 3a).
Regarding claim 24, Kikuchi discloses the display device of claim 23, wherein the display panel comprises an unattached region (near middle where 15b locates) that overlaps with the support member in a thickness direction but is not attached to the support member (Fig 3b).

Allowable Subject Matter
Claims 4-7, 10-11, 13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 4 recites: The display device of claim 3, wherein the radial direction of the at least one rotation axis comprises a first direction toward an edge of the display panel and a second direction opposite to the first direction portion decreases when the sliding member moves in the second direction.  These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record. *Claims 5-7 depend directly from claim 4 and is therefore allowable for at least the same reasons.
Claim 10 recites: The display device of claim 9, wherein the plate member rotates in a direction in which the curvature of the display panel decreases when the sliding member moves in a direction in which an area of the first surface of the display panel exposed to an outside of the display device increases. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record. 
Claim 11 recites: The display device of claim 9, wherein the plate member rotates in a direction in which the curvature of the display panel increases when the sliding member moves in a direction in which an area of the first surface of the display panel exposed to an outside of the display device decreases. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claim 13 recites: The display device of claim 12, wherein the plate member comprises a protrusion disposed on an opposite side of the plate member and insertable into the guide groove. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claim 19 recites: The display device of claim 18, wherein the curvature of the display panel decreases when the sliding member moves away from the hinge member, and the curvature of the display panel increases when the sliding member moves toward the hinge member. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record. 
Claim 20 recites: The display device of claim 17, wherein the sliding member comprises an inclined surface extended obliquely to a direction in which the sliding member moves. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                     November 17, 2022